DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         CRAIG ROBINSON,
                            Appellant,

                                    v.

                 FLORIDA ATLANTIC UNIVERSITY,
                           Appellee.

                             No. 4D19-2920

                              [July 2, 2020]

  Appeal from Florida Atlantic University,         Residency   Appeals
Commission; L.T. Case No. ZXXX7813.

  Craig Robinson, Boca Raton, pro se.

  Oscar E. Marrero and Lourdes E. Wydler of Marrero & Wydler, Coral
Gables, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.